 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Local Union No. 354'andSharp & Tatro Development, Inc. Case 32-CC-31115 December 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 5 August 1981 Administrative Law JudgeMaurice M. Miller issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel and Charging Partyfiled cross-exceptions and briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, Local Union No. 354, Gilroy, Califor-nia, its officers, agents, successors, and assigns,shall take the action set forth in the Order.DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Administrative Law Judge:Upon a charge filed on May 19, 1980, and duly served,the General Counsel of the National Labor RelationsBoard caused a consolidated complaint and notice ofhearing dated June 3, 1980, to be issued and served onUnited Brotherhood of Carpenters and Joiners of Amer-ica, AFL-CIO, Local Union No. 354 (RespondentUnion). Therein, Respondent Union was charged withthe commission of unfair labor practices affecting com-merce within the meaning of Section 8(b)(4)(i) and (ii)(B)of the National Labor Relations Act, as amended. 61Stat. 136, 73 Stat. 519, 88 Stat. 395. Respondent Union'sanswer, duly filed, reflects admissions with respect tocertain factual allegations within the General Counsel'scomplaint, but denies the commission of any unfair laborpractices.Pursuant to notice, a hearing with respect to thismatter was held on March 17, 1981, in Oakland, Califor-nia, before me. The General Counsel, Respondent Union,and the complainant were represented by counsel. Eachparty was afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evi-dence with respect to pertinent matters. When their re-spective testimonial presentations were completed, Re-268 NLRB No. 58spondent Union's counsel presented oral argument; theGeneral Counsel's representative and complainant'scounsel reserved argument for their briefs. Since thehearing's close, the General Counsel's representative, Re-spondent Union's counsel, and complainant's have filedbriefs. These briefs have been duly considered.Upon the entire testimonial record, documentary andphotographic evidence received, and my observation ofthe witnesses, I make the followingFINDINGS OF FACT1. JURISDICTIONThroughout the period with which this case is con-cerned, and continuing to date, Sharp & Tatro Develop-ment, Inc., designated as complainant within this deci-sion, has functioned as a California corporation, with anoffice and place of business located in Morgan Hill, Cali-fornia; it participates in the building and construction in-dustry as a general contractor. During the 12 monthswhich preceded the issuance of the General Counsel'scomplaint, Sharp & Tatro, in the course and conduct ofits business operations, purchased and received goodsvalued in excess of $50,000 from sellers or suppliers lo-cated within the State of California; those sellers or sup-pliers had purchased and received such goods, in sub-stantially the same form, directly from out-of-statesources. With matters in this posture, I find that com-plainant was, throughout the period with which this caseis concerned, and remains, an employer within the mean-ing of Section 2(2) of the Act, engaged in commerce andbusiness operations which affect commerce within themeaning of Section 2(6) and (7) of the statute.ii. THE LABOR ORGANIZATION CONCERNEDRespondent Union, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, Local Union No.354, was, throughout the period with which this case isconcerned, and remains, a labor organization within themeaning of Section 2(5) of the Act. It maintains its prin-cipal offices in Gilroy, California, where it has been en-gaged in promoting and protecting the interests of work-ers within its designated craft jurisdiction.Likewise, throughout the period with which this caseis concerned, Acklin Thebeaux has been a Santa ClaraDistrict Council of Carpenters organizer. RespondentUnion's counsel concedes-for the purposes of thepresent proceeding solely-that Thebeaux has heretoforebeen, and remains, Respondent Union's agent, function-ing on its behalf, within the meaning of Section 2(13) ofthe statute.111. THE UNFAIR LABOR PRACTICES CHARGEDA. IssueWithin his complaint, the General Counsel chargesthat Respondent Union picketed a construction project,in connection with a labor dispute concerning the gener-al contractor thereon, contrary to Section 8(b)(4)(i) and(ii)(B) of the statute. Respondent Union claims, however,that its posted pickets complied with the requirements of CARPENTERS LOCAL 354 (SHARP & TATRO)the Board's judicially confirmed "reserved gate" doc-trine. Electrical Workers IUE Local 761 (General Electric)v. NLRB, 366 U.S. 667 (1961). Respondent Union like-wise contends, affirmatively, that complainant's purport-edly separate "neutral" and "reserved" gates had neitherbeen properly established, nor properly posted; theUnion seeks a determination, therefore, that its decisionto picket both gates should be considered privileged.These contentions present the question herein consid-ered.B. Facts1. Respondent Union's picket lineDuring April 1980, Sharp & Tatro Development, Inc.,functioning as a general building contractor, commencedthe construction of a commercial building which-whencompleted-would front upon Church Street, a semiresi-dential, semicommercial thoroughfare, some distancesouth of Welburn Avenue, in Gilroy, California. Thestructure called for woodframe construction; Sharp &Tatro hired four carpenters, directly, for the structure'srequired framing work.Complainant contractor, however, dealt-further-with several specialty contractors, who were to providematerials and services in connection with particularphases of the building's construction. When RespondentUnion's pickets-with whom this case is concerned-were posted, complainant's electrical subcontractor, Ga-vilan Electric, Inc., together with a subcontractor com-mitted to construct a fire sprinkler system, EconomyFire Sprinkler Systems, were currently scheduled forwork on complainant's project.On May 13, 1980, at 11 a.m. approximately, Respond-ent Union posted a single picket at Sharp & Tatro's job-site. He proceeded to patrol the jobsite's open ChurchStreet frontage, carrying a picket sign which read:SHARP & TATRO DEVEL. INC.FAILS TO MEET WAGES & BENEFITSESTABLISHED BY CARPENTERS INTHIS AREACARPENTERS L.U. 3542. Complainant posts a reserved gateLikewise on May 13, by 3:30 p.m., Charles Tatro,complainant's secretary-treasurer, had established twoseparately posted entrances to complainant's jobsite. Thefirst, located close to the northeast corner of the proper-ty whereon complainant's contracted-for structure wasbeing constructed, and reachable some 455 feet down acul-de-sac "driveway" or "public access road" runningsouth from Welburn Avenue, 500 feet to a dead endmidway within a city block, was posted with a printedsign which bore the following legend:STOP-READ (GATE 1)THIS GATE IS RESERVED FORPERSONNEL, VISITORS & SUPPLIESOF THE CONTRACTORS LISTED BELOW:SHARP & TATRO DEVELOPMENT, INC.ALL OTHERS MUST USE GATE 2A second entrance, located on the supposedly openChurch Street frontage of complainant's jobsite, was like-wise posted. Complainant's printed sign there conveyedthe following message:STOP-READ (GATE 2)THIS GATE MAY NOT BE USED BYPERSONNEL, VISITORS OR SUPPLIERSOF THE CONTRACTORS LISTED BELOW:SHARP & TATRO DEVELOPMENT, INC.ALL OTHERS MUST USE THIS GATEShortly thereafter, presumably sometime between 4 and4:30 p.m., Respondent Union's single picket ceased pa-troling the jobsite's Church Street frontage. At 5 p.m.complainant's carpenters, who had not ceased work,completed their day's tour of duty, and departed.In the meantime, however, within a May 13 telegramdispatched-so the record shows-at 4:21 p.m. complain-ant's secretary-treasurer had notified Respondent Union'sdesignated "business manager, business agents, or whomit may concern" that reserved gates had been establishedat complainant's Church Street construction project.Gate l's location was described and Respondent Union'srepresentatives were advised that:Failure to confine your picketing to Gate 1 willlead to all necessary legal action. Please advise usimmediately of any claims that the reserve gatesystem has been violated.The record herein, reflects a stipulation, proffered in Re-spondent Union's behalf, that Secretary-TreasurerTatro's May 13 telegram was received by RespondentUnion sometime during the following day. For presentpurposes, however, no definitive determination, withregard to its precise delivery time, would seem required.3. Subsequent developmentsOn May 14, at 8:30 a.m. approximately, single picketswere posted, concededly in Respondent Union's behalf,close to both designated gates. One picket, carrying thesign previously noted herein, maintained a patrol some20 feet distant from complainant's posted gate 1 sign,presumably within the roughly delineated confines of thenearby "driveway" or "public access road" previouslynoted. A second picket patroled the jobsite's ChurchStreet frontage, where complainant's posted gate 2 waslocated. By II a.m. that same day, however, RespondentUnion's single gate. 1 picket had moved from his originalpatrol location, within 20 feet of complainant's postedgate, north to the point at which the "public accessroad" leading to complainant's gate, previously noted,debouched upon Welburn Avenue; that point, so the DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord shows, was some 455 feet distant from complain-ant's posted gate.A diagram, which generally defines complainant'sproject situs, reveals the location of Secretary-TreasurerTatro's separate reserved gates, and designates the placeswhere Respondent Union's pickets were posted or main-tained circumscribed patrols, has been made a part ofthis decision. No representation is made, however, thatmy rendition, derived from a document proffered, de-scribed and received for the record, has been drawn pre-cisely to scale.At some time during May 14, morning hours-presum-ably rather early, though no precise time can be foundspecified within the present record-complainant's secre-tary-treasurer learned that his firm's two previouslyscheduled subcontractors, Gavilan Electric Companyand Economy Fire Sprinkler Systems, would be unableto provide services that day because of the picket patrol-ing the jobsite's open Church Street frontage, close tocomplainant's posted "neutral" gate.That afternoon, when Secretary-Treasurer Tatro vis-ited Gavilan Electric's office, presumably to discuss com-plainant's situation, he "overheard" certain commentsand responses proffered by Gavilan Electric's president,during a telephone conversation with Acklin Thebeaux,concededly a Carpenters Union District Council organiz-er. The record warrants a determination, which I make,bottomed upon Thebeaux' testimony, herein, that hewas-then-returning a telephone call which GavilanElectric's president had previously placed.While a witness, Tatro testified, comprehensively, withregard to what he-personally-heard Gavilan Electric'spresident say during this conversation. His testimony,however, reflects little more than President Truckness'vocal repetition-presumably for his benefit-with re-spect to various statements which Thebeaux had purport-edly been proffered. Further, complainant's secretary-treasurer testified that-pursuant to his subsequent re-quest-Gavilan Electric's president had, directly follow-ing her telephone conversation's conclusion, presentedhim with a written summary which, purportedly, reflect-ed the substance of Thebeaux' prior remarks. GavilanElectric's president, however, did not testify. Thus,Tatro's proffer of President Truckness' memorandum, re-garding her just-concluded conversation with a Carpen-ters Union representative-though submitted and re-ceived for the present record-clearly constitutes hear-say twice removed, with respect to what Organizer The-beaux may have said. Upon this record, no determina-tions, with respect thereto, would-within my view-bewarranted.Secretary-Treasurer Tatro's proffered recollectionswith respect to what he heard Gavilan Electric's presi-dent say provide no substantial, reliable, or probativeevidence-within my view-sufficient to warrant defini-tive determinations with regard to precisely what wassaid; Tatro's testimony reveals, merely, that Thebeaux,concededly Respondent Union's representative forpresent purposes, did discuss both Respondent Union'spicket line and complainant's newly posted reservedgates.Directly thereafter, so his testimony shows, Tatro tele-phoned Carpenters Union District Council headquarters;he suggested a conference with Thebeaux to be heldshortly. Consensus was reached, the men agreed to meetand confer on May 16.On May 16, Tatro and Thebeaux did confer. Com-plainant's secretary-treasurer was accompanied by afriend; Thebeaux, who designated himself a district orga-nizer for the Carpenters Union District Council, broughtRudy Valente, whom he introduced as a CarpentersUnion Local 316 business representative.When this case was heard, Respondent Union's coun-sel stipulated that, for the purposes of this proceedingspecifically, the Carpenters Union District Council's rep-resentative should be considered Respondent Union'sagent, within legal contemplation.Tatro's proffered recollections, which I credit in thisconnection, warrant a determination-which I make-that, inter alia, he queried Thebeaux with regard to howhe could "get rid" of Respondent Union's pickets. Hewas advised to sign a union contract. When complain-ant's secretary-treasurer protested that he had never seensuch a contract or conducted "face-to-face" negotiationswith any union representative, Thebeaux conceded thathe had been misinformed; he declared he had been, pre-viously, told that Respondent Union's business represent-ative had discussed a contract with complainant's spokes-man. The district organizer declared, however, that hehad, indeed, directed the picket line's establishment, sinceSharp & Tatro were considered "non-union" business-men, who should be required to negotiate a collective-bargaining agreement. When queried by Tatro, with re-spect to whether he had received complainant's March13 telegram, Thebeaux-so I find-nodded affirmatively;he reiterated his determination, however, that Respond-ent Union's pickets would remain posted, until complain-ant signed a collective-bargaining contract. When Tatroprotested that he could not sign a contract which he hadnever seen, read, or digested, Thebeaux promised to pro-vide him with a copy, which complainant's secretary-treasurer declared he would be "more than happy" toreview.Tatro credibly testified that both men parted cordially.Later that morning, Thebeaux did bring a Carpenters'union draft contract to complainant's jobsite; complain-ant's secretary-treasurer, so the record herein suggests,accepted Thebeaux' contract proposal, for study.Respondent Union's pickets, however, continued topicket both complainant's posted "neutral" and "re-served" gates. On June 5 following the issuance of theGeneral Counsel's complaint herein, Respondent Union'sgate 2 picket withdrew from complainant's ChurchStreet jobsite frontage. The picket posted at WelburnAvenue's junction with the northern terminus of the so-called driveway or public access road which led to com-plainant's gate I continued his patrol until some date,later in June 1980, never specified for the present record. CARPENTERS LOCAL 354 (SHARP & TATRO)SHARP AND TATROPROJECTGATE #2 SIGN 0GAPARTMENTS0zPUBLICACCESSROAD30 ItL]BLOOM'SUSEDSHELL IIOILCOPICKET LOCNeither the General Counsel nor Respondenicounsel has proffered testimony, herein, thzATE #1I--3ATE #2...IGATE #1 SIGN PROPERTY LINECOMMERCIALBUILDINGAL SANCHEZDEALERSHIPSHOWROOMAL SANCHEZUSED CARSWELBURN AVE..1E1±Sharp & Tatro's reserved gates were being maintained-any of Sharp & Tatro's employees, suppliers, or visitors DECISIONS OF NATIONAL LABOR RELATIONS BOARDutilized its posted "neutral" gate for their ingress to oregress from the Church Street jobsite.Nothing within the record, further, would warrant adetermination, with respect to whether negotiations,looking toward a collective-bargaining contract betweencomplainant and Respondent Union's representative,were ever initiated, or whether such a document wassubsequently signed.C. Discussion and ConclusionsI. Generally applicable principlesSection 8(b)(4)(i) and (ii)(B) of the Act was designedto preserve "the right of labor organizations to bringpressure to bear on offending employers in primary labordisputes" while, at the same time, shielding "unoffendingemployers and others from pressures in controversies nottheir own." NLRB v. Denver Building Trades Council,341 U.S. 675, 692 (1951). Where the primary employer'sand neutral employers' function at separate worksites,the necessary line between legitimate primary activityand unlawful secondary activity can be drawn with rela-tive ease. Where the primary employer and related neu-tral employers perform separate work within a commonsite, however, the necessary line-frequently-cannot bedrawn so readily. Nevertheless, when confronted with"common situs" situations, such as the situation present-ed herein, this Board and the courts require the labor or-ganizations concerned to accommodate the right of neu-tral employers to remain immune from the full impact ofthe labor dispute, by making reasonable efforts to limitthose inducements and restraints which are inherent incommon situs picketing to the primary employer, so faras the common situs makes that practical. See RetailClerks Union Local 1017 (Crystal Palace Market), 116NLRB 856, 859 (1956), enfd. 249 F.2d 591 (9th Cir.1957), cited with approval in Electrical Workers 1BEWLocal 761 (General Electric) v. NLRB, 366 U.S. 667, 674,678 (1961), in this connection.As an aid in drawing the necessary line betweenlawful and proscribed common situs picketing, thisBoard, in Sailors Union (Moore Dry Dock), 92 NLRB 547(1950), has developed certain criteria which the SupremeCourt, in Electrical Workers IBEW Local 761 (GeneralElectric) v. NLRB, 366 U.S. at 677, summarized as fol-lows:...(1) that the picketing be limited to times whenthe situs of dispute was located on the secondarypremises, (2) that the primary employer be engagedin his normal business at the situs, (3) that the picket-ing take place reasonably close to the situs, and (4)that the picketing clearly disclose that the dispute wasonly with the primary employer. [Emphasis supplied.]Further, pursuant to well-settled decisional doctrines,particularly related to the third element of the Moore DryDock test, concerned employers may, "by use of separategates for the purposes of [the primary employer's] in-gress to and egress from the job site, lawfully force theunion to picket only those 'separate gates."' PlumbersLocal 519 v. NLRB, 416 F.2d 1120, 1125 (D.C. Cir.1969). See also NLRB v. Lafayette Building Trades Coun-cil, 445 F.2d 495, 497 (5th Cir. 1971). When such sepa-rate, reserved gates are established, the labor organiza-tion concerned-consistently with its obligation to mini-mize the secondary effects of common situs picketing-must, absent unusual circumstances, avoid extending itsappeals to those jobsite access points used solely by neu-tral employers and their employees. Retail Clerks UnionLocal 1017 v. NLRB, 249 F.2d 591, 597-600 (9th Cir.1957). Thus, picketing which extends beyond the gate es-tablished for the primary employer, plus its employeesand direct suppliers, sufficiently to reach the gate orgates reserved for workmen engaged by neutral employ-ers for work on the jobsite, has been held "strongly in-dicative" regarding the concerned labor organization'spresumptive determination to act without the comfort ofstatutory protection. Ramey Construction Co. v. PaintersLocal 544, 472 F.2d 1127, 1131 (5th Cir. 1973); accord:Plumbers Local 519 v. NLRB, supra. Consistently withMoore Dry Dock requirements, challenged picketing mustbe so conducted as to minimize its impact with respect toneutral employeees, insofar as this can be done withoutsubstantial impairment of such picketing's effectiveness inreaching the primary employer's workmen.2. Permissible picketing at gates purportedlyreserved for neutralsDespite this Board's well-settled proscription of picket-ing conducted at jobsite access points properly posted forutilization by neutral employers solely, previously notedherein, such "neutral gate" picketing-maintained in con-formity, otherwise, with Moore Dry Dock standards-has,contrariwise, been found beyond statutory interdictionwhenever purportedly separate jobsite access points forworkmen and suppliers of designated primary and neu-tral employers have been considered confusingly, or lessthan adequately, defined. Electrical Workers IBEW Local441 (Jones and Jones), 158 NLRB 549, 551-552 (1966);accord: Electrical Workers IBEW Local 640 (TimberBuildings), 176 NLRB 150, 151 (1969). With due regardfor the particular circumstances revealed within the firstcited case's record, the Board found, therein, that:Ł ..the primary entrances were not designated in amanner sufficient to warrant circumscribing the areaof permissible common situs picketing. ...[T]hemere posting of signs does not itself limit the situsof the dispute. ...[W]e are satisfied [under thecircumstances presented herein] that the effective-ness of Local 441's picketing in reaching primaryemployees and deliverymen would be unjustly im-paired if the permissible area of picketing were re-stricted to the [primary employer's] entrance ateach [of two] sites. ...[Tihe signs placed at thesomewhat remotely located [primary employer's]entrance on each project were ambiguous. ...[W]e are satisfied that neither project area wasmarked in an unconfusing manner so as to providereasonable assurances to Local 441 that, by picket-ing confined to the [primary employer's] entrances,its message would be carried to all within legitimate CARPENTERS LOCAL 354 (SHARP & TATRO)direct appeal of its picket signs. Accordingly, wefind that the situs of the dispute was not thereby re-stricted to the [primary employer's] entrances, and,as the picketing fully conformed with Moore DryDock standards, it was not conducted in a mannerfrom which a proscribed secondary objective is in-ferable.Consistently with this determination the Board has, like-wise, found that-when construction jobsite accesspoints, clearly marked and properly defined, have beenseparately established for the workmen and suppliers ofsome primary employer and concurrently present neutralfirms, respectively, with the primary contractor's desig-nated entrance "placed in an alley at the rear of [the job-site] and barely visible, if at all" from 'the nearest publicthoroughfare-the concerned labor organization's contin-ued picketing confined to the posted streetside project entrypoint for neutrals provided no basis for determinationsthat Section 8(b)(4)(i) or (ii)(B) had been violated. Elec-trical Workers IBEW Local 453 (Southern Sun Electric),237 NLRB 829, 830 (1978). The Board's decision, there-in, reflects its determinations, rather, that:Ł ..in the present case the gates were improperlyestablished. Restrictions of picketing to the en-trances reserved for the primary employer wouldunjustly impair the effectiveness of [RespondentUnion's] lawful picketing to convey its message to[the primary employer's] personnel, suppliers, visi-tors, and the general public. ...[N]either the pri-mary nor the neutral area was delineated in such amanner to provide reasonable assurances to Re-spondent that its message would be carried to allwithin the legitimate, direct appeal of its picketsign. [IBEW, Local 441, supra, cited.] We thereforefind that the legal status of the dispute was not re-stricted by the posted signs and, absent evidence thatthe picketing did not otherwise fully conform withMoore Dry Dock standards, that it was not conduct-ed in a manner from which a proscribed secondaryobjective is inferable. [Emphasis supplied.]Essentially, the Board's conclusion, considered with par-ticular regard for its circumstantial context, reflects itsbasic determination that-when a concerned labor orga-nization finds itself, consistently with Moore Dry Dock'srequirements, presumptively constrained to picket "rea-sonably" close to some primary employer's reserved gateeffectively hidden from public view, or so remotely lo-cated as to substantially impair the effectiveness of thelabor organization's otherwise lawful picketing calculat-ed to reach the primary employer's personnel, suppliers,vistors, and the general public-no defined circumscrip-tion, designed to confine or restrict the area withinwhich permissible common situs picketing may be con-ducted, would be warranted.3. The General Counsel's contentionWithin his complaint, drafted and served, the GeneralCounsel had charged-initially-that, following Re-spondent Union's May 13 generation of a.picket line cal-culated to publicize its primary dispute with complainantherein, the firm had established properly posted separategates, which its workmen, direct suppliers, and visitors,together with those hired by or concerned with pre-sumptively neutral subcontractors, had been-separate-ly-directed to use; that Respondent Union had, on May14 and thereafter, picketed both complainant's primaryand neutral gates; and that-by picketing both designatedgates under those circumstances-Respondent Union hadinduced and encouraged Gavilan Electric's workmen torefuse to perform services, and had-further-threat-ened, coerced, and restrained Gavilan Electric, for astatutorily proscribed purpose.When this case was heard, however, the GeneralCounsel's representative disclaimed any contention thatRespondent Union's picketing "at the corner of WelburnAvenue and the access road" whether on May 14 orthereafter, should be considered unlawful. The GeneralCounsel's representative presently submits-rather-thathis record made regarding Respondent Union's designat-ed picket patrol:Ł ..serves as a back up for ...General Counsel'sargument ...which we will make, that the picket-ing at the corner of Welburn Avenue and the accessroad was sufficient ...to serve that organization'sstatutorily permissible purpose. [Emphasis supplied.]Proceeding from this premise, the General Counsel seeksa determination-now-that Respondent Union had noright to picket complainant's jobsite, save at the firm'sposted primary gate "and/or" the Welburn Avenuepublic access road intersection. And, within his brief,currently revised in response to Respondent Union'spost-hearing motion to strike a portion thereof, the Gen-eral Counsel's representative contends, essentially, that-since a restriction of picketing to these designated loca-tions would not have "substantially impaired" that lawfulpicketing's effective conveyance of Respondent Union'smessage to complainant's personnel, suppliers, visitors,and the general public, sufficiently to render the Board'sSouthern Sun doctrine applicable-that organization'sconcurrently maintained picket line at complainant'sproperly posted Church Street gate should, necessarily,be deemed calculated to produce secondary consequenc-es statutorily proscribed.4. Respondent Union's contentionsResponsively, within his brief and related statementsfor the record, Respondent Union's counsel-basing hisposition on legal principles purportedly derived from theBoard's Southern Sun decision previously noted-sug-gests, shortly and simply, that when a separate gate re-served for some primary employer's workmen, suppliers,and visitors has been improperly established, concernedlabor organizations may freely picket the entire jobsitewith respect to which that primary employer may beproviding services, without restriction. More particular-ly, counsel proffers several contentions, bottomed on hisclient's basic legal premise, that:Ł ..a reserved gate [posted for use by a primary em-ployer's workers, suppliers, and visitors solely] requires DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe union to picket at the reserved gate if and only ifthe reserved gate is properly established. If not, theUnion may [lawfully] picket anywhere. [Emphasissupplied.]Proceeding from this fundamental premise, RespondentUnion's counsel seeks a dispositive determination, on thisrecord, that-since, within his view, complainant con-tractor's purportedly hidden or remoted located primarygate, herein, may reasonably be considered "improperlyestablished" within the rational intendment of theBoard's Southern Sun decisional rubric-the picketsposted closely proximate to complainant's properly delin-eated neutral gate should not be deemed calculated topromote a proscribed secondary objectiveIn this connection, counsel contends-having profferedhis legal syllogism's major premise-that, with dueregard for the testimonial, pictorial, and documentaryrecord made herein complainant's posted primary gateshould have been considered improperly located, for sev-eral reasons:First, because Respondent Union's primary gate picket,had he been required to maintain his patrol directly infront of complainant's posted gate I location, within theconfines of the public access road, would have bound hispicketing's effectiveness "substantially" impaired, withinthe meaning of the Board's Southern Sun decisional prin-ciple; though he would, concededly, have reached com-plainant's workmen, suppliers, and visitors who utilized thedesignated gate, with Respondent Union's message,counsel contends that his picket sign's appeal would nothave been conveyed to those members of the generalpublic whom Respondent Union might, legitimately, wishto reach.Second, because Respondent Union's relocated picket,when subsequently stationed at the public access road'sjunction with Welburn Avenue more than 400 feet fromcomplainant's primary gate, was-likewise-confrontedwith a situation which provided Respondent Union withno "reasonable assurance" that its message would reach"all" those persons toward whom its picket sign's appealmight, legitimately, be directed; this was so, counsel sug-gests, because members of the public, passing on WelburnAvenue, could not have-clearly-seen Sharp & Tatro'srelatively distant and partially obscured construction site,could not have read complainant's distantly posted gate Isign, and, therefore, could not have connected the pro-claimed "dispute" message putatively conveyed by Re-spondent Union's picket sign, conceptually, with Sharp& Tatro's project.Respondent Union's counsel concedes, herein, thatsome members of the general public could have beenreached, effectively, by Respondent Union's picket signmessage had the picket's patrol been confined-as it wasinitially-to the public access road directly in front ofcomplainant's reserved primary gate. He contends, how-ever, that such persons-residents of the apartments lo-cated at the public access road's dead end, customers ofvarious nearby stores and, conceivably, garbage collec-tors-would have constituted a particularly "limited"public, so that Respondent Union's required maintenanceof closely located picket patrols 400 feet down the publicaccess road, which might reach them but could not reachother members of the general public, would have "sub-stantially" and "unjustly" restricted that organization'sright to publicize its primary dispute.In this connection, counsel suggests, further, that com-plainant's Church Street jobsite frontage constituted thesole location where Respondent Union's picket line couldlawfully have been maintained-close to the proper situsof that organization's primary dispute, pursuant to MooreDry Dock's third requirement previously noted-withsome reasonable assurance that its message would be con-veyed, not merely to Sharp & Tatro's employees, suppli-ers, and visitors, but, likewise, to Gilroy's general public.Specifically, counsel contends that Sharp & Tatro couldhave: preferably, located both separately designated re-served gates on their construction project's ChurchStreet frontage, or alternatively, located a primary gate,solely, on their jobsite's Church Street side, with a sepa-rately designated reserved gate for neutrals located atthat jobsite's rear point of contiguity with the publicaccess road.In either case, Respondent Union's counsel suggestshis client's pickets would have been-consistently withlaw-restricted to patrols closely proximate to complain-ant's properly reserved "primary" gate, while their rightto convey a meaningful, and presumably effective, public"appeal" would, nevertheless, have been properly pre-served.5. ConclusionsUpon this record, Respondent Union's present conten-tion, that Sharp & Tatro's designated "primary" and"neutral" gates had been improperly established, and thatits picket posted directly in front of the designated con-tractor's proclaimed "neutral" gate should, therefore, beconsidered beyond statutorily mandated proscription,carries no persuasion. Within my view, RespondentUnion's factual premise-that complainant's gates hadnot been properly established-lacks reliable, substantial,and probative record support.No contention-it should be noted-has been prof-fered, herein, that complainant's gates I and 2 should beconsidered improperly established because the firm's job-site signs, which designated its posted primary and neu-tral gates, respectively, had been ambiguously phrased;nor has any suggestion been made that-because of theirparticular language or particular location on Sharp &Tatro's jobsite-those signs had failed to convey theirpurportedly restrictive messages with requisite complete-ness and specificity sufficient to preclude any possibilitythat complainant's workmen, suppliers, and visitors, orthose doing business with neutrals, might have been con-fused, or left without guidance, thereby. Compare Elec-trical Workers IBEW Local 441 (Jones and Jones), supraand Electrical Workers IBEW Local 640 (Timber Build-ings), 176 NLRB 150 (1969), in this connection. Hadsuch contentions been proffered, I would have foundthem, upon this record, completely without merit.In short, Respondent Union presents no critical claimsherein that complainant's reserved gates had been estab-lished improperly because the particular "method and CARPENTERS LOCAL 354 (SHARP & TATRO)manner" which Secretary-Treasurer Tatro had em-ployed, when locating and designating his firm's primaryand neutral gates, somehow lacked clarity, required toprovide the Union with a reasonable assurance that-hadit confined its single picket patrol to gate 1 on the publicaccess road-its message would, nevertheless, havereached those persons to whom its picket sign's directappeal might, legitimately, be conveyed.Likewise, it should be noted, Respondent Union'scounsel proffers no contention, upon this record, that hisclient's determination to picket complainant's designatedChurch Street gate should be considered privileged-rather than purposed to pursue a secondary objectivestatutorily proscribed-because that gate's posted restric-tions, calculated to confine its utilization to neutrals andthose privy to their operations, solely, had, purportedly,been disregarded or breached by complainant's primaryworkmen, suppliers, or visitors. So far as the testimonial,pictorial, and documentary record shows, complainant'sposted restrictions, with respect to reserved gate usage,had been-throughout the period with which this case isconcerned-strictly complied with.Rather, Respondent Union presently contends-basi-cally-that complainant's reserved gates should, herein,be considered improperly established because the firm'sdesignated primary gate, specifically, had been locatedwithin a remote corner of Sharp & Tatro's jobsite, so ef-fectively hidden from public view that "no [member] ofthe general public could tell what [Respondent Union'spicket] sign was about, what the dispute was about."With due regard for the situation described, Respond-ent Union's counsel suggests that a mandated restrictionof his client's picket patrols to complainant's posted pri-mary gate-whether that patrol was maintained within theconfines of the public access road, close to the gate, or some455 feet distant, where the public access road debouchedupon a public thoroughfare-would have "substantially"and "unjustly" impaired the effectiveness of RespondentUnion's lawful picketing, so far as the privileged convey-ance of its message to complainant's workmen, suppliers,visitors and, most particularly, members of the generalpublic was concerned.However, counsel's proffered justification for this sug-gestion, purportedly bottomed on the present record,carries no persuasion within my view for several reasons.First: I note Respondent Union's specific concessionthat its gate 1 picket-whether he patroled directly infront of complainant's posted primary entrance or nearthe public access road's connection with WelburnAvenue more than 400 feet distant-could effectivelyreach, and did reach, complainant's carpenters, directsuppliers, and visitors, whose place of permitted ingressand egress, from the firm's jobsite, had been specificallyrestricted to gate 1, solely. Counsel's complaint, never-theless, that his client's right to conduct primary picket-ing would have been restricted, without lawful warrant,had such picketing been confined to either locationnoted, because that organization's picket line messagecould not have been-meaningful-communicated tomembers of the general public, whom Respondent Unionmight, legitimately, have hoped to reach, I find, lacksrecord support.True, Respondent Union's picket sign message-hadits picket been restricted to patroling directly in front ofcomplainant's designated primary gate-would havereached a somewhat "limited" public. However, thatpublic-the tenants of nearby apartments, their visitors,and prospective customers or business callers who mightpark their cars on the public access road while visitingnearby stores-certainly could have seen complainant'sprimary gate; they could have read that gate's plainlyposted sign, and could have-with equal facility-noteda picket's message, had one maintained his station there.Upon this record, no determination would be warranted,within my view, that Sharp & Tatro's designated pri-mary jobsite entrance had been so well hidden, or so re-motely located, that any restriction of Respondent Union'spicket patrol to such a reserved gate's immediate vicinitywould have "substantially" impaired any lawful picket-ing's effectiveness. Complainant's gate 1, herein, was-clearly-more accessible and visible to members of thegeneral public who might find themselves nearby, whilepursuing their personal concerns, than the primary gatewhich Southern Sun's concerned contractor had estab-lished. Having reached this conclusion, I find Respond-ent Union's contention-that Secretary-Treasurer Tatro'schallenged gate 1 placement, when compared with thevirtually inaccessible and hidden reserved gate placementdevised by Southern Sun's primary contractor, likewisereflected a questionable "game playing" ploy whichcomplainant's management representative had carried"too far" restrictively-a contention smacking of hyper-bole, and without substantive merit.Should a determination be considered warranted, con-trariwise, that a restriction of Respondent Union's picketline to some locus closely adjacent to complainant's pri-mary gate would have "substantially" restricted theUnion's presumptively privileged effort to communicatewith members of the public, I would find, consistentlywith the General Counsel's contention herein, that Re-spondent Union's picketing on Welburn Avenue, thoughsomewhat removed from complainant's primary gate,sufficiently fulfilled the Union's statutorily recognizedneeds.Clearly, Respondent Union's Welburn Avenue picketcould still reach-and did reach-complainant's hiredcarpenters, direct suppliers, and visitors, with his mes-sage, since they regularly passed him, perforce, while ontheir way to complainant's reserved primary gate. Fur-ther, the Union's picket sign message, proclaimed onWelburn Avenue, could likewise reach-and presumablydid reach-substantial segments of the general public; therecord warrants a determination, which I make, thatWelburn Avenue carried much more traffic-vehicularand pedestrian-than Church Street, which complain-ant's concurrently posted "neutral" gate faced.Respondent Union's counsel contends, nevertheless,that complainant's jobsite and gate 1 sign could not beseen from Welburn Avenue by members of the generalpublic, save from certain circumscribed locations, andthat the sign's message-some 455 feet distant-could notbe read from Welburn Avenue, conveniently. He sug-gests that Respondent Union was prevented from "effec- DECISIONS OF NATIONAL LABOR RELATIONS BOARDtively" picketing complainant's posted primary gate,under such circumstances, since members of the generalpublic-who could not see Sharp & Tatro's completeconstruction project from Welburn Avenue; who couldnot clearly see that firm's posted gate 1 sign more than400 feet distant, or decipher its legend; who could notdetermine complainant's involvement; and who, conse-quently, could not "associate" the message conveyed, bythe labor organization's visible Welburn Avenue picketsign, with any current labor dispute's situs-would neverhave been able to determine precisely what that disputeconcerned.Consistently with the General Counsel's proffered ri-poste, however, I find Respondent Union's claim-thatWelburn Avenue's vehicular and pedestrian passers-bymight possibly fail to notice complainant's posted gate Isign, or find themselves unable to read it-without sig-nificance herein. Union counsel's basic suggestion-that alabor organization cannot "effectively" picket a reservedprimary gate at some construction jobsite unless membersof the public can, without difficulty, discern a connectionbetween that organization's picket sign messages andsome nearby, readily visible, project designated as theproclaimed dispute's particular situs-lacks persuasiveprecedential support.Consistently with this Board's Moore Dry Dock stand-ards, picketing calculated to publicize some labor organi-zation's dispute with a primary employer, performingservices on some construction project where neutral em-ployers may concurrently be engaged, must-of course-be confined to particular locations "reasonably close" totheir dispute's situs. In Moore Dry Dock, however, labororganization pickets posted before a ship repair yard'smain gate-while the ship with which their dispute wasprimarily concerned was "tied to a pier" within the yard,presumably beyond the clear view of landside passers-bywho could see the picketing "local in point of contact"with the primary employer's operations directly in-volved. Sailors Union (Moore Dry Dock), 92 NLRB 547,559, 561, 566-567 (1950). Specifically, the Board foundthat Sailors Union pickets-who had been "denied" per-mission to picket the vessel berthed within Moore DryDock's yard, directly at dockside, to publicize their dis-pute with the vessel's owner-had been posted "as closeto [their dispute's situs] as they could get" under the cir-cumstances. And, since their picket signs had neverthe-less disclosed, clearly, that their dispute lay, not with thereadily visible shipyard but with a differentiated "pri-mary" employer whose normal business operations werebeing conducted within the yard beyond the general public'sview, the practice which the challenged pickets followedwas considered directed toward primary, rather than sec-ondary, goals. In so concluding, the Board's Moore DryDock decision-implicitly-reflected a determination thatpicket patrols, maintained at proper times, with properlydrafted picket signs messages, could effectively publicize aprimary dispute, even though their dispute's particularsitus might not be-readily-discernible by members ofthe general public cognizant of their picket line's pres-ence.Since Respondent Union's picket, stationed at thepublic access road's junction with Welburn Avenue, con-cededly reached Sharp & Tatro's workmen, suppliers,and visitors, with his message-and since members of thegeneral public traversing Welburn Avenue were, likewise,well "exposed" thereto-that picket line, so the GeneralCounsel contends, effectively fulfilled RespondentUnion's legitimately pursued purpose. I concur.Respondent Union's counsel, however, suggests-fur-ther-that both of complainant's reserved gates couldhave been located within the picketed project's openChurch Street frontage; counsel contends, therefore, thatSecretary-Treasurer Tatro's calculated gamesmanship,displayed when he deliberately placed complainant's gateI on the picketed jobsite's less visible side, gave Re-spondent Union the right to picket complainant's postedneutral gate.I have not been persuaded. Nothing in the Board'sSouthern Sun decision requires reserved "primary" gateplacements calculated to maximize a picket's chances toreach members of the public with his organization's mes-sage. That decision merely proscribes gate placementswhich would "substantially" and "unjustly" impair theeffectiveness of some labor organizations picketing-con-ducted in conformity with Moore Dry Dock standards-in reaching a primary employer's personnel, suppliers,visitors and the general public.In any event, Secretary-Treasurer Tatro's testimonyherein-proffered without contradiction-warrants a de-termination, which I make, that a parallel placement ofseparated primary and neutral gates, within the confinesof complaint's project frontage on Church Street, wouldhave been difficult, or-perhaps-even impossible. Theproject's ground space, fronting on Church Street, south-ern of complainant's posted neutral gate, was-at leastwhen Respondent Union's picketing commenced-large-ly rendered inaccessible, so the record shows, by trench-es, piles of dirt and sand, drainage ditches, and miscella-neous obstacles which would have, realistically, substan-tially impeded or prevented vehicular entries. Under thecircumstances, Secretary-Treasurer Tatro's decision tolocate complainant's primary gate on their project's rearproperty line may well have reflected a deliberate choice;within my view, however, it cannot-fairly-be charac-terized as game-playing, motivated by some conscious cal-culation that the effectiveness of Respondent Union'scontinued picketing would be significantly restrictedthereby.Assuming, for the sake of argument, that complaint'sgate 1 placement may have, conceivably, reflected a cal-culated "bad faith" ploy, specifically designed to renderRespondent Union's picketing directly in from of that gateineffective so far as communication with the generalpublic was concerned the firm's action, nevertheless, pro-vided no license-within my view-for secondary unionpicketing, reasonably calculated to enmesh neutrals. Suchconduct on complainant's part merely licensed picketingelsewhere, which Respondent Union was-still-re-quired to maintain in full conformity with Moore DryDock standards.13 1These standards-when applied withdue regard for the competing interests which must be ac-commodated when a picketing labor organization's ob-jectives have to be ascertained-require that picket pa- CARPENTERS LOCAL 354 (SHARP & TATRO)trols, maintained at locations other than "as to minimizeits impact on neutral employees insofar as this can bedone without substantial impairment of the effectivenessof the picketing in reaching the primary employees."Retail Clerks Union Local 648 (Crystal Palace Market),116 NLRB 856, 859 (1956), cited in Electrical WorkersIBEW Local 441 (Jones and Jones), 158 NLRB 549, 552(1966).In this case, the Board's test-clearly-has not beensatisfied. Having found that Respondent Union's legiti-mate picket line objectives were "effectively" served,without "substantial" impairment, when its picket pa-trolled the public access road's junction with WelburnAvenue, despite that junction's location 455 feet fromcomplainant's primary gate, I conclude that no cognateneed has been-herein-demonstrated for the designatedorganization's concurrent Church Street picketing, close-ly proximate to the general contractor's posted neutralgate. That picketing transgressed permissible limits.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Union, set forth in sec-tion III above, since they occurred in connection withSharp & Tatro's business operations described in sectionI above, had a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several States.They have led, and absent correction would tend to lead,should they be continued or resumed, to labor disputesburdening and obstructing commerce and the free flowof commerce.CONCLUSIONS OF LAW1. Sharp & Tatro Development, Inc. is an employerengaged in commerce, and business operations affectingcommerce, within the meaning of Section 2(2), (6), and(7) and Section 8(b)(4)(i) and (ii)(B) of the Act, asamended.2. United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Local Union No. 354 is a labor or-ganization within the meaning of Section 2(5) of the Act,as amended.3. By inducing and encouraging individuals employedby Gavilan Electric and Economy Fire Sprinkler Sys-tems, or by other persons engaged in commerce or in anindustry affecting commerce, to engage in a strike or re-fusal in the course of their employment to perform serv-ices, and by threatening, coercing, and restraining theabove-named employers, or other persons engaged incommerce or business operations affecting commerce,with an object of forcing or requiring the above-namedpersons to cease doing business with Sharp & Tatro De-velopment, Inc., Local Union No. 354, United Brother-hood of Carpenters and Joiners of America, AFL-CIO,has engaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Section8(b)(4)(i) and (ii)(B) and Section 2(6) and (7) of the Act,as amended.REMEDYSince I have found that United Brotherhood of Car-penters and Joiners of America, AFL-CIO, Local UnionNo. 354 has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)(4)(i) and(ii)(B) of the Act, I shall recommend that it be orderedto cease and desist therefrom, and that it take certain af-firmative action designed to effectuate the policies of theAct, as amended.Upon the foregoing findings of fact, conclusions oflaw, and the entire record herein,' I hereby issue, pursu-ant to Section 10(c) of the Act, as amended, the follow-ing recommendedORDER2The Respondent, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, Local Union Np.354, Gilroy, California, its officers, agents, and represent-atives, shall1. Cease and desist from(a) Inducing or encouraging any individual employedby Gavilan Electric, Economy Fire Sprinkler Systems,or any other person engaged in commerce or in an in-dustry affecting commerce, to engage in a strike or a re-fusal in the course of employment to use, manufacture,process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities or to performany services, where an object thereof is to force or re-quire the employers named above, or any other personengaged in commerce or in an industry affecting com-merce, to cease using, selling, handling, transporting, orotherwise dealing in the products of, or to cease doingbusiness with Sharp & Tatro Development, Inc.(b) In any manner threatening, coercing, or restrainingGavilan Electric, Inc., Economy Fire Sprinkler Systems,or any other persons engaged in commerce or in any in-dustry affecting commerce, where an object thereof is toforce or require the employers named, or any other per-sons engaged in commerce to cease using, selling, han-dling, transporting, or otherwise dealing in the productsof, or cease doing business with Sharp & Tatro Develop-ment, Inc.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the National Labor Re-lations Act, as amended.(a) Post at its office and meeting halls copies of the at-tached notice marked "Appendix."'3 Copies of saidnotice, on forms provided by the Regional Director forRegion 32, shall be posted by United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, LocalUnion No. 354, after being duly signed by its authorizedI Certain errors in the transcript are hereby noted and corrected.2 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder herein shall, as provided in Sec. 102.48 of the Rules and Regula-tions, be adopted by the Board and all objections to them shall bedeemed waived for all purposes.3 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board." DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative, immediately upon receipt thereof, andshall be maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to members are customarily pogted. Reasonablesteps shall be taken by Respondent Union to insure thatsaid notices are not altered, defaced, or covered by anyother material.(b) Deliver to the Regional Director for Region 32signed copies of said notice in sufficient number for post-ing by the employers involved herein, should those firmsbe willing, at all locations where notices to their employ-ees are customarily posted.(c) File with the Regional Director for Region 32, asthe Board's agent, within days from the date of thisOrder, a written statement seeking forth whatever stepsRespondent Union has taken to comply herewith.APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing, during which all parties weregiven an opportunity to present evidence and argu-ment, it has been determined that we violated thelaw by committing an unfair labor practice. Inorder to correct and remedy such conduct we arebeing required to take certain actions and to postthis notice. We intend to comply with these re-quirements, and to abide by the following commit-ments:WE WILL NOT, nor will our officers, businessrepresentatives, business agents, or anyone actingfor us, whatever his title may be, engage in orinduce or encourage any individual employed byGavilan Electric, Inc., Economy Fire SprinklerSystems, or any other person engaged in commerceor in an industry affecting commerce, to engage ina strike or a refusal in the course of employment touse, manufacture, process, transport, or otherwisehandle, or work on any goods, articles, materials,or commodities, or to perform any services, wherean object thereof is to force or require the above-named employers, or any other person engaged incommerce or in an industry affecting commerce, tocease using, selling, handling, transporting, or oth-erwise dealing in the products of, or cease doingbusiness with Sharp & Tatro Development, Inc.WE WILL NOT threaten, coerce, or restrain Gavi-lan Electric, Inc., Economy Fire Sprinkler Sys-tems, or any other employers engaged in com-merce or in any industry affecting commercewhere an object thereof is to force or require thesaid employers or any other persons engaged incommerce to cease using, selling, handling, trans-porting, or otherwise dealing in the products of, orcease doing business with, Sharp & Tatro Develop-ment, Inc.UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, AFL-CIO,LOCAL UNION No. 354